DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Election/Restrictions

The applicant’s election of Group II in the reply filed on 04/16/2021 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
The applicant has also specified violet as the flower species in claim 22, camel milk in claim 39, and apricot kernel oils as the vegetable oil in claim 23 as the elected species.
Claims 20-25 were withdrawn from consideration in the office action filed 06/01/2021.
Examiner acknowledges the canceling of claims 22, 28, 30, 33 and 36-38 in the amendments filed on 05/10/2022.
Claims 26-27, 29, 31-32, 34-35 and 39 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (FR2686019A1), Masahiko (JP2004002458A), and Gorousaku (JPH05255060A). This rejection is new based upon the amendments filed on 05/10/2022.
Guy’s general disclosure is to a composition of sap of vine mixed with plant extracts (see claims 1-3).
Guy teaches the base of the composition is sap of vine (see claim1) otherwise known as “tears” or “crying” and the vine is of the genus Vitis vinifera, or aestivalis, or Labrusca, or Riparia, or Berlanderi, and all are grape varieties (see page 3, para. 11-12). Guy also teaches that the tears are harvested at the time of bud bursts, and when the soil reaches a temperature between 10 "C (see last para. page 3) and in this context is the same “vineyard tears” as claimed by the applicant. 
Guy teaches that other components to the composition when combined with the base allows for a synergy of therapeutic actions due to the characteristics of the bio-chemicals of each of the components (see 1st para, page 3) and teaches the second components to be extracts, essential oils, hydrosols, tinctures, phytols, etc. from plants (see para 5 and 7 of page 3). 
There is no recitation of grape seed polyphenols being claimed in the invention thus the invention would not include grape seed polyphenols.
Guy does not specifically teach the plants as being violets or roses and does not specifically teach the oil as vegetable oil. 
Masahiko’s general disclosure is to a skin cosmetic which includes sap of tara vine and acts as a humectant (see abstract).
Masahiko teaches a moisturizer skin cosmetic (see 0001) also teaches various fats and vegetable oils “soybean oil, linseed oil, tung oil, sesame oil, nutca oil, cottonseed oil, rapeseed oil, safflower oil, corn oil, olive oil, coconut oil, almond oil, castor oil, peanut oil, cacao oil, coconut oil, palm oil, palm Nuclear oil” (see 0034) that can be utilized in the composition. 
Masahiko also teaches different concentrations for the vine sap being at 5% and 40% (see 0044) and further teaches beeswax at 5.0 g in a working example and beeswax can act as a natural emulsifying agent.
Masahiko also teaches formulations which are creams and emulsions (see 0021).
Gorousaku’s general disclosure is to a cosmetic composition for skin (see background of invention).
Gorousaku teaches wherein three color violets, either whole plant or flower extract or squeezed liquid is used in a cosmetic base for skin (see claim 1) and wherein “the squeezed liquid (raw juice) is obtained by slicing whole grass and flowers of fresh tricolor violet and by squeezing them and when applied directly to the skin as an external preparation, promotes blood circulation without damaging the skin and promotes metabolism of the skin” (see 0004).
Although Guy and Masahiko do not specifically teach dipping the flowers into the vine sap or soaking them into the vegetable oils and grinding them, the broadest reasonable interpretation of “flowers soaked in vineyard tears” can be the solid extraction of the aqueous components of the flower into the tears (a flower extract). The reference teaches the structural limitations of the instant invention, the sap of the cut vine (vineyard tears), flowers extract, and vegetable oil, all within a cosmetic composition and a product-by-processes patenability is determined based on the product itself. The products thus would appear to be identical in nature.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use the vine tears taught by Guy and to combine them with the vegetable oils taught by Masahiko and violets taught by Gorousaku to create the instant composition, because Guy teaches that combining these plant extracts with that of the vine tears would enhance the therapeutic properties of each component in a synergistic way. It would further have been obvious to optimize any of the ingredients to the instantly taught ranges for each of their optimal activities. 
The extracted components of the flowers would ultimately still be in the composition, because the flowers are taught as being combined with the tears and with the oils. This would allow for a hydrophilic and lipophilic composition and Masahiko teaches the composition as an emulsion thus the composition would contain the same active components as the instantly claimed invention and it would be obvious to a person having any skill to combine the lipophilic components with the oil and the hydrophilic components with the tears, which are the aqueous solvents, before combining them together to form an emulsion. 
There would have been a reasonable expectation of success in creating the instant invention because the benefits of combining plant extracts with grape vine tears is known in the art and the combining of the specific violet flowers would have been prima facie obvious because violets are known to promote blood circulation without damaging the skin and also help to promote metabolism in the skin.

Claims 29, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (FR2686019A1), Masahiko (JP2004002458A) and Gorousaku (JPH05255060A) as applied to claims 26-27 above, and further in view of Cosmeticobs (https://cosmeticobs.com/en/articles/ingredient-of-the-month-10/prunus-armeniaca-apricot-from-head-to-toe-1838) and Jenny Dean (https://www.jennydean.co.uk/some-interesting-dye-sources/). This rejection is maintained with slight changes to take into account the amendments filed on 05/10/2022.
The combined teachings of Guy, Masahiko and Gorousaku teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition formulated as a cream or an emulsion and teaches wherein violets are used in a skin cosmetic for promoting skin metabolism and blood circulation. The combined teachings do not specifically teach the vegetable oil being apricot kernel oil or the dye components of claim 36. 
Cosmeticobs disclosure is to the uses of Prunus armeniaca (apricot).
Cosemeticobs teaches wherein apricot kernel is used in cosmetics for more than one reason (see 2nd paragraph, page 1) and teaches the oils have nourishing and emollient (which smoothens the skin and makes is supple) properties, thanks to their richness in fatty acids and also contain a high content of vitamins which helps with free radicals. Also, this is the ingredient of choice for hydrating and ant-aging care and for making skin soft and reviving skin radiance (see 4th paragraph, page 1).
Jenny Dean’s disclosure is to different dye sources.
Jenny teaches Salvia officinalis, which was used in mediaeval times for dying and the leaves give subtle shades of mustard yellow/brown and iron modifier gives attractive tones of deep mossy green and that you can use the sage by cutting back some of the bushes which grow rampantly and teaches using some for dye and the rest for culinary purposes (see 1st paragraph). Jenny Dean also teaches using Prunus sp., as a dye for a variety of purposes (see paragraph 2, page 2).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a cosmetic composition.  Varying the concentration of ingredients within a cosmetic composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
 Therefore, it would be obvious to a person having ordinary skill in the art at the effective filing date to use apricot kernel oil as taught by Cosmeticobs, as the vegetable oil in the combined teachings of Masahiko and Gorousaku, because apricot kernel oil contains fatty acids and vitamins which clear free radicals and because it is hydrating and leaves skin soft. 
It would further be obvious to utilize either Salvia officinalis or Prunus sp. as a dying agent as taught by Jenny Dean because theses have been around for centuries and are natural sources.  
Furthermore, it would have been obvious to optimize any of the ingredients to the instantly taught ranges for their optimal activity because each ingredient would have a specific range for its effective-variable and optimizing to find the highest activity is well within the purview of an artisan. 
There would be a reasonable expectation of success in doing so because apricot kernel oil has been successfully utilized in skin cosmetics and its benefits are well documented and dyes which have been around for centuries and are from natural sources are less harmful and can be used in cosmetics.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Guy (FR2686019A1), Masahiko (JP2004002458A), Gorousaku (JPH05255060A), as applied to claims 26-27 above, and further in view of Kalejman (US20070154443A1). 
The combined teachings of Guy, Masahiko, Gorousaku, and Cosmeticobs’ teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition formulated as a cream or an emulsion and teaches wherein violets are used in a skin cosmetic for promoting skin metabolism and blood circulation, but does not specifically teach the camel milk in claim 39.
Kalejman’s general disclosure is to a cosmetic composition comprising camel milk or components thereof (see abstract).
Kalejman teaches wherein camel milk provides nutrition, elements and comprises cell stimulatory and anti-microbial factors and minerals which can be utilized in cosmetic compositions (see 0009-0010) and further teaches wherein it has skin moistening effects (see 0035). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize camel milk as taught by Kalejman to the cosmetic composition which contains vineyard tears, apricot kernel oil and violets as taught by Guy, Masahiko, Gorousaku, and Cosmeticobs’, because camel milk contains nutrients, minerals and anti-microbial factors and also acts as a moisturizer. There would be a reasonable expectation of success in arriving at the instant invention because each of the components claimed are described in the prior art as being beneficial to include in cosmetic compositions for the skin and combining prior known cosmetic components into a single skin cosmetic composition is prima facie obvious.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. The applicant’s arguments are to the new limitation which relates to the vine tears being changed to that of grape vine tears. The office has relied upon a new primary reference to meet the new claimed limitation and thus the arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655    

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655